Exhibit 13.1 TRANSCANADA CORPORATION – THIRD QUARTER 2011 QuarterlyReport to Shareholders Management's Discussion and Analysis Management's Discussion and Analysis (MD&A) dated October 31,2011 should be read in conjunction with the accompanying unaudited Consolidated Financial Statements of TransCanada Corporation (TransCanada or the Company) for the three and nine months ended September 30, 2011. In 2011, the Company will prepare its consolidated financial statements in accordance with Canadian generally accepted accounting principles (GAAP) as defined in Part V of the Canadian Institute of Chartered Accountants (CICA) Handbook, which is discussed further in the Changes in Accounting Policies section in this MD&A. This MD&A should also be read in conjunction with the audited Consolidated Financial Statements and notes thereto, and the MD&A contained in TransCanada's 2010 Annual Report for the year ended December 31, 2010. Additional information relating to TransCanada, including the Company's Annual Information Form and other continuous disclosure documents, is available on SEDAR at www.sedar.com under TransCanada Corporation’s profile. "TransCanada" or "the Company" includes TransCanada Corporation and its subsidiaries, unless otherwise indicated. Amounts are stated in Canadian dollars unless otherwise indicated.Abbreviations and acronyms used but not otherwise defined in this MD&A are identified in the Glossary of Terms contained in TransCanada’s 2010 Annual Report. Forward-Looking Information This MD&A may contain certain information that is forward looking and is subject to important risks and uncertainties. The words "anticipate", "expect", "believe", "may", "should", "estimate", "project", "outlook", "forecast" or other similar words are used to identify such forward-looking information.Forward-looking statements in this document are intended to provide TransCanada security holders and potential investors with information regarding TransCanada and its subsidiaries, including management’s assessment of TransCanada’s and its subsidiaries’ future financial and operational plans and outlook. Forward-looking statements in this document may include, among others, statements regarding the anticipated business prospects, projects and financial performance of TransCanada and its subsidiaries, expectations or projections about the future, strategies and goals for growth and expansion, expected and future cash flows, costs, schedules (including anticipated construction and completion dates), operating and financial results, and expected impact of future commitments and contingent liabilities, including future abandonment costs. All forward looking statements reflect TransCanada's beliefs and assumptions based on information available at the time the statements were made. Actual results or events may differ from those predicted in these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations include, among others, the ability of TransCanada to successfully implement its strategic initiatives and whether such strategic initiatives will yield the expected benefits, the operating performance of the Company's pipeline and energy assets, the availability and price of energy commodities, capacity payments, regulatory processes and decisions, outcomes of litigation and arbitration proceedings,changes in environmental and other laws and regulations, competitive factors in the pipeline and energy sectors, construction and completion of capital projects, labour, equipment and material costs, access to capital markets, interest and currency exchange rates, technological developments and economic conditions in North America. By its nature, forward looking information is subject to various risks and uncertainties, including those material risks discussed in the Financial Instruments and Risk Management section in this MD&A, which could cause TransCanada's actual results and experience to differ materially from the anticipated results or expectations expressed. Additional information on these and other factors is available in the reports filed by TransCanada with Canadian securities regulators and with the U.S. Securities and Exchange Commission (SEC). Readers are cautioned not to place undue reliance on this forward looking information, which is given as of the date it is expressed in this MD&A or otherwise specified, and not to use future-oriented information or financial outlooks for anything other than their intended purpose. TransCanada undertakes no obligation to update publicly or revise any forward looking information, whether as a result of new information, future events or otherwise, except as required by law. TRANSCANADA [2 THIRD QUARTER REPORT 2011 Non-GAAP Measures TransCanada uses the measures Comparable Earnings, Comparable Earnings per Share, Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA), Comparable EBITDA, Earnings Before Interest and Taxes (EBIT), Comparable EBIT, Comparable Interest Expense, Comparable Interest Income and Other, Comparable Income Taxes and Funds Generated from Operations in this MD&A. These measures do not have any standardized meaning prescribed by GAAP. They are, therefore, considered to be non-GAAP measures and may not be comparable to similar measures presented by other entities. Management of TransCanada uses these non-GAAP measures to improve its ability to compare financial results among reporting periods and to enhance its understanding of operating performance, liquidity and ability to generate funds to finance operations. These non-GAAP measures are also provided to readers as additional information on TransCanada’s operating performance, liquidity and ability to generate funds to finance operations. EBITDA is an approximate measure of the Company’s pre-tax operating cash flow and is generally used to better measure performance and evaluate trends of individual assets. EBITDA comprises earnings before deducting interest and other financial charges, income taxes, depreciation and amortization, net income attributable to non-controlling interests and preferred share dividends. EBIT is a measure of the Company’s earnings from ongoing operations and is generally used to better measure performance and evaluate trends within each segment. EBIT comprises earnings before deducting interest and other financial charges, income taxes, net income attributable to non-controlling interests and preferred share dividends. Comparable Earnings, Comparable EBITDA, Comparable EBIT, Comparable Interest Expense, Comparable Interest Income and Other, and Comparable Income Taxes comprise Net Income Attributable to Common Shares, EBITDA, EBIT, Interest Expense, Interest Income and Other, and Income Taxes Expense, respectively, adjusted for specific items that are significant but are not reflective of the Company’s underlying operations in the period. Specific items are subjective, however, management uses its judgement and informed decision-making when identifying items to be excluded in calculating these non-GAAP measures, some of which may recur. Specific items may include but are not limited to certain fair value adjustments relating to risk management activities, income tax refunds and adjustments, gains or losses on sales of assets, legal and bankruptcy settlements, and write-downs of assets and investments. The Company engages in risk management activities to reduce its exposure to certain financial and commodity price risks by utilizing instruments such as derivatives. The risk management activities which TransCanada excludes from Comparable Earnings provide effective economic hedges but do not meet the specific criteria for hedge accounting treatment and, therefore, changes in their fair values are recorded in Net Income each period. The unrealized gains or losses from changes in the fair value of these derivative contracts and natural gas inventory in storage are not considered to be representative of the underlying operations in the current period or the positive margin that will be realized upon settlement. As a result, these amounts have been excluded in the determination of Comparable Earnings. TRANSCANADA [3 THIRD QUARTER REPORT 2011 The tables below present a reconciliation of these non-GAAP measures to Net Income Attributable to Common Shares. Comparable Earnings per Share is calculated by dividing Comparable Earnings by the weighted average number of common shares outstanding for the period. Funds Generated from Operations comprise Net Cash Provided by Operations before changes in operating working capital and allows management to better measure consolidated operating cash flow, excluding fluctuations from working capital balances which may not necessarily be reflective of underlying operations in the same period. A reconciliation of Funds Generated from Operations to Net Cash Provided by Operations is presented in the Funds Generated from Operations table in the Liquidity and Capital Resources section in this MD&A. TRANSCANADA [4 THIRD QUARTER REPORT 2011 Reconciliation of Non-GAAP Measures For the three months ended September 30 (unaudited) Natural Gas Pipelines Oil Pipelines Energy Corporate Total (millions of dollars) Comparable EBITDA - (18 ) (18 ) Depreciation and amortization (247 ) (232 ) (38 ) - (101 ) (94 ) (3 ) - (389 ) (326 ) Comparable EBIT - (21 ) (18 ) Other Income Statement Items Comparable interest expense (242 ) (159 ) Interest expense of joint ventures (13 ) (13 ) Comparable interest income and other (5 ) 27 Comparable income taxes (147 ) (119 ) Net income attributable to non-controlling interests (32 ) (29 ) Preferred share dividends (13 ) (14 ) Comparable Earnings Specific item (net of tax): Risk management activities(1) (33 ) 3 Net Income Attributable to Common Shares For the three months ended September 30 (unaudited)(millions of dollars except per share amounts) Comparable Interest Expense (242 ) (159 ) Specific item: Risk management activities(1) 2 - Interest Expense (240 ) (159 ) Comparable Interest Income and Other (5 ) 27 Specific item: Risk management activities(1) (39 ) - Interest Income and Other (44 ) 27 Comparable Income Taxes (147 ) (119 ) Specific item: Income taxes attributable to risk management activities(1) 14 (1 ) Income Taxes Expense (133 ) (120 ) Comparable Earnings per Share Specific items (net of tax): Risk management activities (0.04 ) - Net Income per Share For the three months ended September 30 (unaudited)(millions of dollars) Risk Management Activities Gains/(Losses): U.S. Power derivatives (3 ) (3 ) Canadian Power derivatives (3 ) - Natural Gas Storage proprietary inventory and derivatives (4 ) 7 Interest rate derivatives 2 - Foreign exchange derivatives ) - Income taxes attributable to risk management activities 14 (1 ) Risk Management Activities ) 3 TRANSCANADA [5 THIRD QUARTER REPORT 2011 For the nine months ended September 30 (unaudited) Natural Gas Pipelines Oil Pipelines Energy Corporate Total (millions of dollars) Comparable EBITDA - (57 ) (66 ) Depreciation and amortization (735 ) (736 ) (95 ) - (298 ) (274 ) (10 ) - (1,138 ) (1,010 ) Comparable EBIT - (67 ) (66 ) Other Income Statement Items Comparable interest expense (688 ) (528 ) Interest expense of joint ventures (40 ) (44 ) Comparable interest income and other 52 33 Comparable income taxes (472 ) (297 ) Net income attributable to non-controlling interests (96 ) (82 ) Preferred share dividends (41 ) (31 ) Comparable Earnings Specific item (net of tax): Risk management activities(1) (47 ) (19 ) Net Income Attributable to Common Shares For the nine months ended September 30 (unaudited)(millions of dollars except per share amounts) Comparable Interest Expense (688 ) (528 ) Specific item: Risk management activities(1) 2 - Interest Expense (686 ) (528 ) Comparable Interest Income and Other 52 33 Specific item: Risk management activities(1) (40 ) - Interest Income and Other 12 33 Comparable Income Taxes (472 ) (297 ) Specific item: Income taxes attributable to risk management activities(1) 22 11 Income Taxes Expense (450 ) (286 ) Comparable Earnings per Share Specific items (net of tax): Risk management activities (0.07 ) (0.03 ) Net Income per Share For the nine months ended September 30 (unaudited)(millions of dollars) Risk Management Activities Gains/(Losses): U.S. Power derivatives ) ) Canadian Power derivatives (3 ) - Natural Gas Storage proprietary inventory and derivatives ) (8 ) Interest rate derivatives 2 - Foreign exchange derivatives ) - Income taxes attributable to risk management activities 22 11 Risk Management Activities ) ) TRANSCANADA [6 THIRD QUARTER REPORT 2011 Consolidated Results of Operations Third Quarter Results Comparable Earnings in third quarter 2011 were $417 million or $0.59 per share compared to $374 million or $0.54 per share for the same period in 2010. Comparable Earnings in third quarter 2011 excluded net unrealized after-tax losses of $33 million ($47 million pre-tax) (2010 – gains of $3 million after tax ($4 million pre-tax)) resulting from changes in the fair value of certain risk management activities. Comparable Earnings increased $43 million or $0.05 per share in third quarter 2011 compared to the same period in 2010 and reflected the following: · decreased Natural Gas Pipelines Comparable EBIT primarily due to lower earnings from the Alberta System as a result of the nine-month impact of the 2010 Alberta System Settlement recorded in third quarter 2010 and the negative impact of a weaker U.S. dollar on U.S. operations, partially offset by incremental earnings from Bison and Guadalajara which were placed in service in January 2011 and June 2011, respectively; · Oil Pipelines Comparable EBIT as the Company commenced recording earnings from Keystone in February 2011; · increased Energy Comparable EBIT primarily due to higher realized power prices in Western Power and incremental earnings from the start-up of Halton Hills in September 2010 and Coolidge in May 2011, partially offset by lower volumes and prices in U.S. Power and lower Natural Gas Storage revenues; · increased Comparable Interest Expense primarily due to decreased capitalized interest upon placing Keystone, Halton Hills and Coolidge into service, partially offset by the positive impact of a weaker U.S. dollar on U.S. dollar-denominated interest expense; · decreased Comparable Interest Income and Other, which included realized losses in 2011 compared to gains in 2010 on derivatives used to manage the Company’s exposure to foreign exchange rate fluctuations on U.S. dollar-denominated income; and · increased Comparable Income Taxes primarily due to higher pre-tax earnings in 2011 compared to 2010. TransCanada’s Net Income Attributable to Controlling Interests in third quarter 2011 was $397 million and Net Income Attributable to Common Shares was $384 million or $0.55 per share compared to $391 million and $377 million or $0.54 per share, respectively, in third quarter 2010. Nine Month Results Comparable Earnings in the first nine months of 2011 were $1,199 million or $1.71 per share compared to $977 million or $1.42 per share for the same period in 2010. Comparable Earnings for the first nine months of 2011 excluded net unrealized after-tax losses of $47 million ($69 million pre-tax) (2010 – after-tax losses of $19 million ($30 million pre-tax)) resulting from changes in the fair value of certain risk management activities. TRANSCANADA [7 THIRD QUARTER REPORT 2011 Comparable Earnings increased $222 million or $0.29 per share in the first nine months of 2011 compared to the same period in 2010 and reflected the following: · increased EBIT from Natural Gas Pipelines primarily due to incremental earnings from Bison and Guadalajara, which were placed in service in January 2011 and June 2011, respectively, lower general and administrative expenses, and higher earnings from the Canadian Mainline, partially offset by the negative impact of a weaker U.S. dollar; · Oil Pipelines Comparable EBIT as the Company commenced recording earnings from Keystone in February 2011; · increased EBIT from Energy primarily due to higher overall realized power prices in Western Power, incremental earnings from the start-up of Halton Hills in September 2010, Coolidge in May 2011 and phase two of Kibby Wind in October 2010, and higher volumes and lower operating expenses due to reduced outage days and higher realized prices at Bruce A, partially offset by lower realized prices and reduced volumes at Bruce B, and decreased third-party and proprietary storage revenues for Natural Gas Storage; · increased Comparable Interest Expense primarily due to decreased capitalized interest upon placing Keystone and Halton Hills into service, partially offset by the positive impact of a weaker U.S. dollar on U.S. dollar-denominated interest expense; · increased Comparable Interest Income and Other due to higher realized gains in 2011 compared to 2010 on derivatives used to manage the Company’s exposure to foreign exchange rate fluctuations on U.S. dollar-denominated income; · increased Comparable Income Taxes primarily due to higher pre-tax earnings in 2011 compared to 2010 and higher positive income tax adjustments in 2010; and · increased Preferred Share Dividends due to new preferred share issues in 2010. TransCanada’s Net Income Attributable to Controlling Interests in the first nine months of 2011 was $1,193 million and Net Income Attributable to Common Shares was $1,152 million or $1.64 per share compared to $989 million and $958 million or $1.39 per share, respectively, for the same period in 2010. Further discussion of the financial results for the three and nine months ended September 30, 2011 is included in the Natural Gas Pipelines, Oil Pipelines, Energy and Other Income Statement Items sections in this MD&A. U.S. Dollar-Denominated Balances On a consolidated basis, the impact of changes in the value of the U.S. dollar on U.S. operations is partially offset by other U.S. dollar-denominated items as set out in the following table. The resultant pre-tax net exposure is managed using derivatives, further reducing the Company’s exposure to changes in Canadian-U.S. foreign exchange rates. The average U.S. dollar to Canadian dollar exchange rate for the three and nine months ended September 30, 2011 was 0.98 and 0.98, respectively (2010 – 1.04 and 1.04, respectively). TRANSCANADA [8 THIRD QUARTER REPORT 2011 Summary of Significant U.S. Dollar-Denominated Amounts (unaudited) Three months ended September 30 Nine months ended September 30 (millions of U.S. dollars, pre-tax) U.S. Natural Gas Pipelines Comparable EBIT(1) U.S. Oil Pipelines Comparable EBIT(1) 78 - - U.S. Power Comparable EBIT(1) 63 83 Interest on U.S. dollar-denominated long-term debt (187 ) (175 ) (549 ) (497 ) Capitalized interest on U.S. capital expenditures 21 78 93 U.S. non-controlling interests and other (48 ) (39 ) (143 ) (120 ) 96 Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBIT. TRANSCANADA [9 THIRD QUARTER REPORT 2011 Natural Gas Pipelines Natural Gas Pipelines’ Comparable EBIT was $474 million and $1,493 million in the three and nine months ended September 30, 2011, respectively, compared to $482 million and $1,442 million, respectively, for the same periods in 2010. Natural Gas Pipelines Results (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) Canadian Natural Gas Pipelines Canadian Mainline Alberta System Foothills 31 34 96 Other (TQM, Ventures LP) 13 12 38 39 Canadian Natural Gas Pipelines Comparable EBITDA(1) Depreciation and amortization (181 ) (167 ) (542 ) (535 ) Canadian Natural Gas Pipelines Comparable EBIT(1) U.S. Natural Gas Pipelines (in U.S. dollars) ANR 58 64 GTN(2) 29 42 Great Lakes(3) 26 26 81 83 PipeLines LP(4)(5) 26 26 76 73 Iroquois 15 16 50 51 Bison(2)(6) 8 - 35 - Portland(5)(7) 2 1 15 12 International (Tamazunchale, Guadalajara, TransGas, Gas Pacifico/INNERGY)(8) 27 10 52 34 General, administrative and support costs(9) (2 ) (16 ) (6 ) (25 ) Non-controlling interests(5) 52 42 U.S. Natural Gas Pipelines Comparable EBITDA(1) Depreciation and amortization (68 ) (62 ) (198 ) (193 ) U.S. Natural Gas Pipelines Comparable EBIT(1) Foreign exchange (3 ) 8 (12 ) 22 U.S. Natural Gas Pipelines Comparable EBIT(1) (in Canadian dollars) Natural Gas Pipelines Business DevelopmentComparable EBITDA(1) (14 ) (8 ) (37 ) (41 ) Natural Gas Pipelines Comparable EBIT(1) Summary: Natural Gas Pipelines Comparable EBITDA(1) Depreciation and amortization (247 ) (232 ) (735 ) (736 ) Natural Gas Pipelines Comparable EBIT(1) Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Results reflect TransCanada’s direct ownership interest of 75 per cent effective May 3, 2011 and 100 per cent prior to that date. Represents TransCanada’s 53.6 per cent direct ownership interest. Effective May 3, 2011, TransCanada’s ownership interest in PipeLines LP decreased from 38.2 per cent to 33.3 per cent.As a result, PipeLines LP’s results include TransCanada’s decreased ownership in PipeLines LP and TransCanada’s effective ownership through PipeLines LP of 8.3 per cent of each of GTN and Bison since May 3, 2011. Non-Controlling Interests reflects Comparable EBITDA for the portions of PipeLines LP and Portland not owned by TransCanada. Includes Bison effective January 14, 2011. Represents TransCanada’s 61.7 per cent ownership interest. Includes Guadalajara’s operations since June 15, 2011. Represents General, Administrative and Support Costs associated with certain of TransCanada’s pipelines. TRANSCANADA [10 THIRD QUARTER REPORT 2011 Net Income for Wholly Owned Canadian Natural Gas Pipelines (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) Canadian Mainline 61 66 Alberta System 51 70 Foothills 6 7 18 20 Canadian Natural Gas Pipelines Canadian Mainline’s net income for the three and nine months ended September 30, 2011 decreased $5 million and $10 million, respectively, compared to the same periods in 2010 primarily due to a lower rate of return on common equity (ROE), as determined by the National Energy Board (NEB), of 8.08 per cent in 2011 compared to 8.52 per cent in 2010, as well as a lower average investment base. The impact of the lower ROE and average investment base was partially offset by higher incentive earnings in 2011. The Alberta System’s net income was $51 million and $149 million for the three and nine months ended September 30, 2011 compared to $70 million and $145 million, respectively, for the same periods in 2010. The decrease in net income in third quarter 2011 compared to 2010 was primarily due to the regulatory approval and recognition in September 2010 of the Alberta System Settlement, which included a 9.70 per cent ROE on deemed common equity of 40 per cent, effective January 1, 2010. The increase in net income for the first nine months of 2011 compared to 2010 was primarily due to higher incentive earnings. Canadian Mainline’s Comparable EBITDA for the three and nine months ended September 30, 2011 of $264 million and $796 million, respectively, increased $7 million and $11 million, respectively, compared to the same periods in 2010. The Alberta System’s Comparable EBITDA was $191 million and $557 million for the three and nine months ended September 30, 2011 compared to $197 million and $548 million, respectively, for the same periods in 2010. EBITDA from the Canadian Mainline and the Alberta System includes net income variances discussed above as well as flow-through items which do not affect net income. U.S. Natural Gas Pipelines ANR’s Comparable EBITDA for the three and nine months ended September 30, 2011 was US$58 million and US$239 million, respectively, compared to US$64 million and US$238 million, respectively, for the same periods in 2010. The decrease in third quarter 2011 was primarily due to higher operating, maintenance and administration (OM&A) costs. For the nine months ended September 30, 2011, the increase was primarily due to higher transportation and storage revenues, a settlement with a counterparty and increased incidental commodity sales partially offset by higher OM&A costs. GTN’s Comparable EBITDA for the three and nine months ended September 30, 2011 was US$29 million and US$105 million, respectively, compared to US$42 million and US$125 million, respectively, for the same periods in 2010. The decreases were primarily due to TransCanada’s sale of a 25 per cent interest in GTN to PipeLines LP in May 2011. The Bison pipeline was placed in service on January 14, 2011. TransCanada’s portion of Comparable EBITDA was US$8 million and US$35 million for the three and nine months ended September 30, 2011, respectively. EBITDA reflects TransCanada’s 75 per cent interest in Bison subsequent to the sale of a 25 per cent interest in Bison to PipeLines LP in May 2011 and 100 per cent prior to that date. TRANSCANADA [11 THIRD QUARTER REPORT 2011 Comparable EBITDA for the remainder of the U.S. Natural Gas Pipelines was US$146 million and US$416 million for the three and nine months ended September 30, 2011, respectively, compared to US$105 million and US$352 million, respectively, for the same periods in 2010. The increases were primarily due to incremental earnings from the Guadalajara pipeline, which was placed in service on June 15, 2011, lower general, administrative and support costs and higher Non-Controlling Interests due to the sale of a 25 per cent interest in GTN and Bison to PipeLines LP in May 2011. Depreciation Natural Gas Pipelines’ depreciation increased $15 million and decreased $1 million for the three and nine months ended September 30, 2011, respectively, compared to the same periods in 2010. The increase in the third quarter was primarily due to an adjustment for the regulatory approval and recognition in September 2010 of the Alberta System Settlement which included a reduction in the composite depreciation rate, effective January 1, 2010, and incremental depreciation for Bison and Guadalajara partially offset by the effect of a weaker U.S. dollar. Business Development Natural Gas Pipelines’ Business Development Comparable EBITDA loss increased $6 million and decreased $4 million in the three and nine months ended September 30, 2011, respectively, compared to the same periods in 2010. Business development costs increased in third quarter 2011 compared to third quarter 2010 primarily due to greater activity in 2011 for the Alaska Pipeline Project. Business development costs in the first nine months of 2011 decreased primarily due to the increased reimbursement by the State of Alaska to 90 per cent from 50 per cent effective July 31, 2010. Project applicable expenses and reimbursements are shared proportionately with ExxonMobil, TransCanada’s joint venture partner in the Alaska Pipeline Project. The decrease in business development costs in the first nine months of 2011 was partially offset by a levy charged by the NEB in March 2011 to recover the Aboriginal Pipeline Group’s proportionate share of costs relating to the Mackenzie Gas Project hearings. Operating Statistics Nine months ended September 30 Canadian Mainline(1) Alberta System(2) Foothills ANR(3) (unaudited) Average investment base (millions of dollars) n/a n/a Delivery volumes (Bcf) Total Average per day Canadian Mainline’s throughput volumes in the above table reflect physical deliveries to domestic and export markets. Canadian Mainline’s physical receipts originating at the Alberta border and in Saskatchewan for the nine months ended September 30, 2011 were 912 billion cubic feet (Bcf) (2010 – 927 Bcf); average per day was 3.3 Bcf (2010 – 3.4 Bcf). Field receipt volumes for the Alberta System for the nine months ended September 30, 2011 were 2,643 Bcf (2010 – 2,619 Bcf); average per day was 9.7 Bcf (2010 – 9.6 Bcf). ANR’s results are not impacted by average investment base as these systems operate under fixed-rate models approved by the U.S. Federal Energy Regulatory Commission. Oil Pipelines Oil Pipelines Comparable EBIT for the three and eight months ended September 30, 2011, was $118 million and $313 million, respectively. At the beginning of February 2011, the Company commenced recording EBITDA for the Wood River/Patoka section of Keystone following the NEB’s decision to remove the maximum operating pressure restriction along the conversion section of the system. The Cushing Extension was also placed in service at that time. TRANSCANADA [12 THIRD QUARTER REPORT 2011 Oil Pipelines Results For the period February 1 to September 30 Three months ended September 30 Eight months ended September 30 (unaudited)(millions of dollars) Canadian Oil Pipelines Comparable EBITDA(1) 56 Depreciation and amortization ) ) Canadian Oil Pipelines Comparable EBIT(1) 42 U.S. Oil Pipelines Comparable EBITDA(1) (in U.S. dollars) Depreciation and amortization ) ) U.S. Oil Pipelines Comparable EBIT(1) 78 Foreign exchange (1 ) (5 ) U.S. Oil Pipelines Comparable EBIT(1)(in Canadian dollars) 77 Oil Pipelines Business Development Comparable EBITDA(1) (1 ) (2 ) Oil Pipelines Comparable EBIT(1) Summary: Oil Pipelines Comparable EBITDA(1) Depreciation and amortization ) ) Oil Pipelines Comparable EBIT(1) Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Operating Statistics For the period February 1 to September 30 Three months ended September 30 Eight months ended September 30 (unaudited) Delivery volumes(thousands of barrels)(1) Total Average per day Delivery volumes reflect physical deliveries. TRANSCANADA [13 THIRD QUARTER REPORT 2011 Energy Energy’s Comparable EBIT was $298 million and $745 million for the three and nine months ended September 30, 2011, respectively, compared to $217 million and $550 million, respectively, for the same periods in 2010. Energy Results (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) Canadian Power Western Power(1) 45 Eastern Power(2) 76 56 Bruce Power 86 89 General, administrative and support costs (11 ) (14 ) (28 ) ) Canadian Power Comparable EBITDA(3) Depreciation and amortization (72 ) (61 ) (208 ) ) Canadian Power Comparable EBIT(3) U.S. Power (in U.S. dollars) Northeast Power(4) General, administrative and support costs (10 ) (6 ) (29 ) ) U.S. Power Comparable EBITDA(3) 90 Depreciation and amortization (27 ) (28 ) (81 ) ) U.S. Power Comparable EBIT(3) 63 83 Foreign exchange - 3 (3 ) 6 U.S. Power Comparable EBIT(3)(in Canadiandollars) 63 86 Natural Gas Storage Alberta Storage 14 28 66 General, administrative and support costs (1 ) (2 ) (6 ) (6 ) Natural Gas Storage Comparable EBITDA(3) 13 26 60 95 Depreciation andamortization (3 ) (3 ) (11 ) ) Natural Gas Storage Comparable EBIT(3) 10 23 49 84 Energy Business Development ComparableEBITDA(3) (6 ) (7 ) (17 ) ) Energy Comparable EBIT(3) Summary: Energy Comparable EBITDA(3) Depreciation and amortization (101 ) (94 ) (298 ) ) Energy Comparable EBIT(3) Includes Coolidge effective May 2011. Includes Halton Hills effective September 2010. Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Includes phase two of Kibby Wind effective October 2010. TRANSCANADA [14 THIRD QUARTER REPORT 2011 Canadian Power Western and Eastern Canadian Power Comparable EBIT(1)(2) (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) Revenues Western power Eastern power 85 Other(3) 15 27 56 64 Commodity Purchases Resold Western power (157 ) (109 ) (401 ) ) Other(4) (4 ) (12 ) (13 ) ) (161 ) (121 ) (414 ) ) Plant operating costs and other (71 ) (58 ) (206 ) ) General, administrative and support costs (11 ) (14 ) (28 ) ) Comparable EBITDA(1) 87 Depreciation and amortization (43 ) (33 ) (123 ) ) Comparable EBIT(1) 54 Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Includes Coolidge and Halton Hills effective May 2011 and September 2010, respectively. Includes sales of excess natural gas purchased for generation and thermal carbon black. The realized gains and losses from derivatives used to purchase and sell natural gas to manage Western and Eastern Power’s assets are presented on a net basis in Other Revenues. Includes the cost of excess natural gas not used in operations. Western and Eastern Canadian Power Operating Statistics Three months ended September 30 Nine months ended September 30 (unaudited) Sales Volumes (GWh) Supply Generation Western Power(1) Eastern Power(2) Purchased Sundance A & B and Sheerness PPAs(3) Other purchases 89 Sales Contracted Western Power(1) Eastern Power(2) Spot Western Power Plant Availability(4) Western Power(1)(5) 98
